


109 HRES 864 IH: Recognizing the importance of shared

U.S. House of Representatives
2006-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 864
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2006
			Mr. Sanders submitted
			 the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Recognizing the importance of shared
		  housing in the United States.
	
	
		Whereas many people in the United States enjoy the
			 friendships and economies that result from shared housing arrangements;
		Whereas communities throughout the United States benefit
			 from the social ties, neighborhood stability, and efficient use of scarce
			 resources that occur when people share housing;
		Whereas shared housing programs in the United States
			 include in-home match-up programs, which pair seniors, persons with
			 disabilities, single parents, working professionals, and low-income persons in
			 shared housing arrangements;
		Whereas shared housing programs also include shared living
			 residences for elders or other special populations;
		Whereas the all-volunteer National Shared Housing Resource
			 Center has a directory of nearly 200 organizations throughout the Nation that
			 provide shared housing opportunities;
		Whereas shared housing offers older adults and people with
			 disabilities, single parents, working professionals, and low-income persons a
			 housing alternative that enables them to remain in their communities in housing
			 that is affordable;
		Whereas homesharing can promote intergenerational
			 understanding and is mutually beneficial, helping both residents at
			 once;
		Whereas a recent study of homesharing arrangements found
			 that homesharing can help elders to feel safer in their homes, to sleep and eat
			 better, to get out in the community more often, to get chores done more easily,
			 and to reduce the need to call on their families for help;
		Whereas homesharing provides an economical housing option
			 to people of all ages and can help people during transitional periods, such as
			 after the loss of a spouse or during a period of financial hardship or
			 educational pursuit;
		Whereas shared living residences offer meals,
			 housekeeping, laundry, and other types of assistance that promote independence
			 and self-determination for older persons and delay entry into institutional
			 medical settings;
		Whereas shared housing programs are sponsored by
			 recognized non-profit community organizations, which carefully screen and
			 monitor applicants to ensure a safe and compatible match and a home-like shared
			 living arrangement; and
		Whereas the establishment of a National Shared Housing
			 Week would serve to recognize the importance of shared housing in the United
			 States, to recognize providers of shared housing, and to further the awareness
			 of the people of the United States of the availability, purposes, and benefits
			 of shared housing: Now, therefore be it
		
	
		That the House of Representatives—
			(1)supports the establishment of a National
			 Shared Housing Week to recognize the importance of shared housing in the United
			 States and its role in increasing the number of housing units that are
			 affordable and available to the people of the United States; and
			(2)urges the President
			 to issue a proclamation designating such a week and encouraging the people of
			 the United States to observe the week with appropriate ceremonies and
			 activities.
			
